In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Minardo, J.), dated July 28, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant met her burden of proving that she did not *482create or have actual or constructive notice of the allegedly dangerous condition upon which the plaintiff slipped and fell (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]; Dane v Taco Bell Corp., 297 AD2d 274 [2002]). The plaintiff failed to raise a triable issue of fact in opposition (see Zuckerman v City of New York, 49 NY2d 557 [1980]).
Accordingly, the defendant’s motion for summary judgment dismissing the complaint was properly granted. H. Miller, J.P., Crane, Spolzino and Skelos, JJ., concur.